EXAMINER'S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Heather Barnes on 5 November 2021.
The application has been amended as follows: 
In claim 1, line 2: replace the word “oneliquid” with the words “one liquid”
In claim 1, line 8: replace the word “islarger” with the words “is larger”
In claim 14, line 1, replace the word “stepsare” with the words “steps are”

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The closest prior art is considered to be Post (U.S. Pub. 2017/0252766).
Independent claim 1 requires:
if the pressure stroke is larger than a set value:
- the pump is emptied;
- a second suction stroke is carried out using a lower pump speed and/or including a waiting time after completion of the suction stroke;
- after the second suction stroke and the optional waiting time the pump is closed off;
- a pressure stroke is started while the pump is closed off.

Independent claim 13 requires:
- after the suction stroke, the pump is closed off:
- a pressure stroke is started while the pump is closed, wherein the pressure stroke by the piston is continued until resistance exceeds an upper limit.
As above, Post does not disclose any of the above method steps, especially a pressure stroke is started while the pump is closed, wherein the pressure stroke by the piston is continued until resistance exceeds an upper limit and it would not have been obvious to modify Post with the aforementioned limitations barring improper hindsight analysis.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J MELARAGNO whose telephone number is (571)270-7735. The examiner can normally be reached Mon - Fri: 8 am - 5 pm +/- flex.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Durand can be reached on (571) 272-4459. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MJM/Examiner, Art Unit 3754                                                                                                                                                                                                        
/PAUL R DURAND/Supervisory Patent Examiner, Art Unit 3754                                                                                                                                                                                                        11/08/2021